KEVIN G. CLARKSON
ATTORNEY GENERAL

Mark Cucci (Alaska Bar No. 0311047)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: mark.cucci@alaska.gov

Attorney for Defendant

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 LUTHER VON SCHNEIDER,                      )
                                            )
              Plaintiff,                    )
                                            )
 v.                                         )   Case No. 3:18-cv-00060-TMB
                                            )
 TRACY BALDWIN,                             )
                                            )
              Defendant.                    )

           SCHEDULING AND PLANNING CONFERENCE REPORT

I.    Meeting.

      In accordance with Rules 16(a) and 26(f), Federal Rules of Civil Procedure, and

with Local Civil Rules 16.1 and 26.1(b), the parties conferred on September 30, 2019; the

following persons participated: Luther Schneider, pro se and AAG Mark Cucci for

defendant. The parties recommend the following:




        Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 1 of 9
II.   Discovery Plan.

      A.   Timing, Form and Disclosure Requirements. Please refer to

           Rule 26(f)(3)(A), Federal Rules of Civil Procedure. Are there changes that

           the parties are proposing to that rule for this case under Rule 26(a)?

           Yes           No X         [If yes, list proposed changes: ]

      B.   Initial Disclosures / Preliminary Witness Lists.

           1. The information required by Rule 26(a)(1), Federal Rules of Civil

                 Procedure:

                 (a)        Has been exchanged by the parties.

                 (b) X Will be exchanged by the parties on or before: October 30,

                       2019.

           2. Preliminary witness lists:

                 (a)        Have been exchanged by the parties.

                 (b) X Will be exchanged by the parties within 30 days of initial

                       disclosures.

           3. Disclosure Statement. The disclosure requirements of Rule 7.1, Federal

                 Rules of Civil Procedure:

                 (a)        Have been complied with.

                 (b)        Compliance will be accomplished on or before [date].

                 (c)    X Rule 7.1 is not applicable.




Schneider v. Baldwin                                            Case No. 3:18-cv-00060-TMB
Scheduling and Planning Conference Report                                         Page 2 of 9

        Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 2 of 9
       C.   Subjects and Timing of Discovery. See Rule 26(f)(3)(B), Federal Rules of

            Civil Procedure.

            1. List the subjects on which discovery may be needed: Liability and

                 damages.

            2. Should discovery be conducted in phases or limited to or focused on

                 particular issues? Yes         No X        [If yes, please describe the

                 proposed phases or limitations: ]

            3. Absent good cause, the proposed date for completion of all discovery

                 should be no later than twelve months from the date of this report. [If

                 one or both parties contend that good cause exists for additional time

                 for discovery, please explain: ] September 1, 2020

            4. Final Discovery Witness List.         A final discovery witness list

                 disclosing all lay witnesses whom a party may wish to call at trial shall

                 be served and filed on July 15, 2020 [this date must be not less than 45

                 days prior to the close of fact discovery].1

            5. Close of Fact Discovery. Fact discovery will be completed on or

                 before September 1, 2020 [see paragraph C.3 above].




1
       Each party shall make a good faith attempt to list only those lay witnesses that the
party reasonably believes will testify at trial.
Schneider v. Baldwin                                            Case No. 3:18-cv-00060-TMB
Scheduling and Planning Conference Report                                         Page 3 of 9

         Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 3 of 9
           6. Expert Discovery. See Rule 26(a)(2), Federal Rules of Civil Procedure.

               (a) Expert witnesses shall be identified by each party on or before

                     February 1, 2020, and each party may identify responsive

                     supplemental expert witnesses within 14 days thereafter.

               (b) Expert disclosures (reports) required by Rule 26(a)(2) will be

                     disclosed:

                     (i) By all parties on or before June 1, 2020; or

                         By plaintiff(s) on or before [date], and by defendant(s) on or

                         before [date];

                     (ii) Rebuttal reports on or before 30 days from the service of the

                         report being rebutted.

               (c) Expert witness discovery (include depositions) shall be completed

                     by: August 1, 2020 [see paragraph C.3 above].

      D.   Preserving Discovery and Electronically Stored Information (ESI)

           1. Are there issues about the disclosure, discovery, or preservation of ESI,

               including the form or format in which it should be produced? See

               Rule 26(f)(3)(C), Federal Rules of Civil Procedure.

               Yes         No X       [If yes, please identify the issue(s): ]

           2. Please state how ESI should be produced: If applicable, will be produced

               in paper format.

           3. Are there issues with preserving non-ESI discovery?


Schneider v. Baldwin                                         Case No. 3:18-cv-00060-TMB
Scheduling and Planning Conference Report                                      Page 4 of 9

        Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 4 of 9
                 Yes        No X        [If yes, please identify the issue(s): ]

      E.   Claims of Privilege or Protection of Attorney Work Product See

           Rule 26(f)(3)(D), Federal Rules of Civil Procedure.

           1.       There is no indication that this will be an issue.

           2.       The parties have entered into a confidentiality agreement.


           3.   X The parties will file their proposed confidentiality agreement on or

                    before: October 1, 2020.

      F.   Limitations on Discovery. See Rule 26(f)(3)(E), Federal Rules of Civil

           Procedure.

           1.   X The limitations contained in Rules 26(b), 30, and 33, Federal Rules

                    of Civil Procedure, and in Local Civil Rules 30.1 and 36.1, will

                    apply except as indicated below.

           2.       The maximum number of depositions by each party will not exceed

                    [number].

                    (a)     Depositions will not exceed [number] hours as to any

                            deponent.

                    (b)     Depositions will not exceed [number] hours as to non-party

                            deponents.

                    (c)     Depositions will not exceed [number] hours as to party

                            deponents.



Schneider v. Baldwin                                         Case No. 3:18-cv-00060-TMB
Scheduling and Planning Conference Report                                      Page 5 of 9

        Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 5 of 9
            3.        The maximum number of interrogatories posed by each party will

                      not exceed [number].

            4.        The maximum number of requests for admissions posed by each

                      party will not exceed [number].

            5.        Other limitations: [insert other limitations].

       G.   Supplementation of Disclosures and Discovery Responses. Please refer

            to Rule 26(e)(1) and (e)(2), Federal Rules of Civil Procedure. Do the

            parties request that the Court enter an order that is different from these rules

            (e.g. supplementation at 30-day intervals)?

            Yes         No X       [If yes, explain: ]

III.   Pretrial Motions.

       A.   Are there preliminary motions as to jurisdiction, venue, arbitration, and/or

            statutes of limitation that should be filed within 60 days?

            Yes         No X       [If yes, explain: ]

       B.   Motions must be served and filed within the times specified in applicable

            rules. Complete the following only if the parties are proposing deadline(s)

            that are different from the applicable rules:

            1. Motions to amend pleadings or add parties will be filed not later than

                  [date]. Thereafter, a party must seek leave of the Court to modify this

                  deadline. See Rule 16(b)(3)(A) and (4), Federal Rules of Civil Procedure.

            2. Motions under the discovery rules will be filed not later than [date].


Schneider v. Baldwin                                          Case No. 3:18-cv-00060-TMB
Scheduling and Planning Conference Report                                       Page 6 of 9

        Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 6 of 9
               3. Dispositive motions (including motions for summary judgment) will be

                   filed not later than [date].

               4. Motions to exclude expert testimony shall be filed and served not later

                   than [date].

    IV.   Trial.

          A.   The case is expected to take 5 days to try.

          B.   Has a jury trial been demanded? Yes             No X

          C.   Is the right to jury trial disputed? Yes         No X

          D.   The parties        do / X do not request the scheduling of a trial date at this

               time.2

               1. If a trial date is requested at this time, the parties’ report shall include a

                   minimum of three alternative dates for the start of the trial, at least two of

                   which are 5 to 7 months from the close of all discovery.

               2. If a trial date is not established at this time, the court will call upon the

                   parties to certify that the case is ready for trial as provided in Local Civil

                   Rule 40.1(b).




2
       The decision of whether to establish a trial date at this stage of the proceedings
rests with the discretion of the assigned judge. Counsel and self-represented parties are
advised to contact the assigned judge’s Data Quality Analyst (DQA) to determine the
judge’s practice for establishing a trial date.
Schneider v. Baldwin                                             Case No. 3:18-cv-00060-TMB
Scheduling and Planning Conference Report                                          Page 7 of 9

            Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 7 of 9
V.    Other Provisions.

      A.   Court Conference. The parties                 do / X do not request a conference

           with the court before entry of a scheduling order. [If requested, explain: ]

      B.   Consent to Proceed before a Magistrate Judge.

           The parties        do / X    do not consent to trial before a magistrate judge.

      C.   Early Settlement / Alternative Dispute Resolution.

           1. Do the parties request immediate assistance by way of a settlement

                 conference or alternative dispute resolution?

                 Yes        No X       [If yes, explain: ]

           2. Do the parties wish to consider private mediation or a settlement

                 conference with a judicial officer of this court at a later date?

                 Yes        No X

      D.   Related Cases. Are the parties aware of any related cases as defined by

           Local Civil Rule 16.1(e)? Yes             No X         [If yes, describe: ]

VI.   Report Form.

      A.   Have the parties experienced a problem in using this form?

           Yes         No X        [If yes, explain: ]

      B.   Are there additional subjects that the parties would propose to add to this

           form? Yes            No X        [If yes, explain: ]

      DATED: September ___, 2019.




Schneider v. Baldwin                                            Case No. 3:18-cv-00060-TMB
Scheduling and Planning Conference Report                                         Page 8 of 9

        Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 8 of 9
                                        KEVIN G. CLARKSON
                                        ATTORNEY GENERAL

                                        By:   /s/Mark Cucci
                                              Mark Cucci
                                              Assistant Attorney General
                                              Alaska Bar No. 0311047
                                              Department of Law
                                              1031 West Fourth Avenue, Suite 200
                                              Anchorage, AK 99501
                                              Phone: (907) 269-5190
                                              Facsimile: (907) 258-0760
                                              Email: mark.cucci@alaska.gov
                                              Attorney for Defendant


Certificate of Service
I certify that on September 30, 2019 the foregoing Scheduling and Planning
Conference Report was served USPS mail on:

Luther Schneider
3104 W. 34th Avenue, Apt 7
Anchorage, AK 99517

/s/Cassidy R. White
Cassidy R. White, Law Office Assistant II




Schneider v. Baldwin                                    Case No. 3:18-cv-00060-TMB
Scheduling and Planning Conference Report                                 Page 9 of 9

        Case 3:18-cv-00060-SLG Document 25 Filed 09/30/19 Page 9 of 9
